Shawn P. Armstrong is appealing the revocation of his probation. His appointed appellate counsel filed an extensive Anders brief, which thoroughly examined the record and the law and concluded that there were no meritorious issues for appeal.
On May 12, 1999, we informed Armstrong of the fact that his counsel had filed an Anders brief and granted him sixty days from May 12, 1999, to file his pro se brief, if any.
No such pro se brief has been filed.
We have thoroughly examined the record of the proceedings in this case, and we agree with the assessment of appellate counsel that there are no meritorious issues for appellate review.
The judgment appealed from is affirmed.
BROGAN, J., and FAIN, J., concur.
Copies mailed to:
Carley J. Ingram
Kimberly Harshbarger
Shawn P. Armstrong
Hon. John P. Petzold